Title: Enclosure: [Account Statement with the Society for Establishing Useful Manufactures], [18 July 1793]
From: 
To: 










Dr. Alexander Hamilton Esqr: In A/C with The Society for Establishing useful Manufactures
Cr:


1793
1793


Feby. 20
To paid his draft on Benjamin Walker
300.00
Feby. 26
By Cash Advanced Wm. Pearce in Phila. at sundry times
2,340.90


June 8
To Wm. Duer’s Order on F. Ingraham
500
 “  “
By ditto ditto George Parkinson in do: do: £101.6.8 Penn. Curry. is
  270.20



Balle due A Hamilton carried to new Acct:
1,811.10







2,611.10


2,611.10






By balle. due brot. from old Acct: Dolls.
1,811.10


